DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio, US 20160290021.
Regarding claim 1, Nishio teaches a door inside release spring for a vehicle door assembly, comprising: 
a torsional spring body (131); 
a first spring arm (131b) extending from a first axial end of the spring body (Fig 4), the first spring arm configured to be operably connected to an inside release lever to bias a position of the inside release lever ; and 

Regarding claim 2, Nishio teaches the door inside release spring of claim 1, wherein the second spring arm (131a) includes: a first arm portion extending tangentially from the spring body (unnumbered portion of 131a; Figs 4, 5); a second spring arm tip extending in a direction non-parallel to the first arm portion (132; Fig 4); and a knee portion (133) connecting the first arm portion and the second spring arm tip (Fig 4).
Regarding claim 3, Nishio teaches the door inside release spring of claim 2, wherein the second spring arm (131a) is configured to bend at the knee portion (133) in response to forces applied at the second spring arm tip (132).
Regarding claim 4, Nishio teaches the door inside release spring of claim 1, wherein the first spring arm (131b) extends tangentially from the first axial end of the spring body (131; Fig 5).
Regarding claim 5, Nishio teaches the door inside release spring of claim 1, wherein the first spring arm (131b) is configured to be operably connected to the inside release lever at a first spring arm tip (unnumbered; Fig 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, 8, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al., US 5125701 (hereinafter Hayakawa), in view of Akagi, US 20180128021.  
 Regarding claim 6, Hayakawa teaches a door latch assembly, comprising: 
a latch assembly housing (1); 
an inside release lever (4) disposed at the latch assembly housing and rotatable about an inside release pivot (3; Fig 1); 
a child lock lever (13) disposed at the latch assembly housing and rotatable about a child lock pivot (14; Fig 2); and 
a door inside release spring (5) disposed at the housing (Fig 1), including: 
a torsional spring body disposed at the inside release pivot (col 2, lines 23-39); 
a first spring arm extending from a first axial end of the spring body (represented by reference character 5 in Fig 1), the first spring arm operably connected to the inside release lever to bias a position of the inside release lever (col 2, lines 23-39; fig 1).
Hayakawa is silent on where the second spring arm extending from a second axial end of the spring body opposite the first axial end body connects within the 
Akagi teaches a second spring arm (64) extending from a second axial end of the spring body (62) opposite the first axial end (63; Fig 10), the second spring arm operably connected to the child lock lever (50) to bias a position of the child lock lever [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa’s child lock lever biasing with the spring arm bias of Akagi.  Doing so would consolidate biasing means thereby reducing part count and reducing costs.  
Regarding claim 7, Hayakawa in view of Akagi teaches the door latch assembly of claim 6, wherein the second spring arm (Akagi 64) includes: a first arm portion extending tangentially from the spring body; a second spring arm tip extending in a direction non-parallel to the first arm portion; and a knee portion connecting the first arm portion and the second spring arm tip (see Annotated excerpt Fig 10 – Akagi).

    PNG
    media_image1.png
    138
    275
    media_image1.png
    Greyscale

Annotated excerpt Fig 10 - Akagi
Regarding claim 8, Hayakawa in view of Akagi teaches the door latch assembly of claim 7, wherein the second spring arm (Akagi 64) is configured to bend at the knee portion in response to forces applied at the second spring arm tip (See Annotated excerpt Fig 10 – Akagi; Because the second spring arm is capable of bending at the knee portion without any 
Regarding claim 10, Hayakawa in view of Akagi teaches the door latch assembly of claim 6, wherein the child lock lever (Hayakawa 13) includes: a first lock arm (Hayakawa 20) disposed in a housing recess (unnumbered; Figs 1, 2); and a second lock arm (Hayakawa 15) operably connected to the second spring arm (Akagi 64) tip (unnumbered)(Akita teaches child lock lever second lock arm 60 operably connected to second spring arm 64; See Annotated excerpt Fig 10 – Akagi; [0055]).
Regarding claim 11, Hayakawa in view of Akagi teaches the door latch assembly of claim 10, wherein the second spring arm (Akagi 64) tip (unnumbered) selectably biases the first lock arm (Hayakawa 20) toward a first recess end of the housing recess (Hayakawa Fig 3) or toward a second recess end of the housing recess (Hayakawa Fig 6).
Regarding claim 13; Hayakawa in view of Akagi teaches the door latch assembly of claim 6, further comprising a lock pin (Hayakawa 27) to rotate the child lock lever (Hayakawa 13) about the child lock pivot (Hayakawa 14; movement between Fig 3 and Fig 6).
Regarding claim 14, Hayakawa in view of Akagi teaches the door latch assembly of claim 6, wherein the first spring arm (Hayakawa represented by reference character 5 in Fig 1) extends tangentially from the first axial end of the spring body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Hayakawa spring 5 was a torsion spring mounted on pin 3 would have a first spring arm extending tangentially from the first axial end of the spring body.   
Regarding claim 15, Hayakawa in view of Akagi teaches the door latch assembly of claim 6, wherein the first spring arm (represented by reference character 5 in Fig 1) is operably connected to the inside release lever at a first spring arm tip (Fig 1).
Regarding claim 16, Hayakawa in view of Akagi teaches the door latch assembly of claim 6, wherein the child lock pivot (Hayakawa 14) and the inside release pivot (Hayakawa 3) are separated by a distance (Hayakawa Figs 1, 2).

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 9, it is not known in the art for a housing rib to react to loads applied to a spring arm.  
Regarding claim 12, it is not known in the art first lock arm bias to be selected by position of child lock lever.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al., US 20090241617 A1, teaches a door latch in a motor vehicle with childproof locking.
Perkins, US 20170191289 A1, teaches a release actuator for latch with formed torsion spring acting on multiple levers.
Hoshigawa, US 20060163883 A1, teaches a double action mechanism of vehicle door latch device with formed torsion spring acting on multiple levers.
Menz et al., DE 19510337 C2, teaches a motor vehicle door lock with child safety lever system.
DE 202010011539 U1 teaches a motor vehicle lock with formed torsion spring acting on multiple levers.
Nagaoka et al., JP 2017150173 A, teaches a door latch device with child lock mechanism and method for assembling child lock mechanism.
Grossmann et al., DE 102014114347 A1, teaches a motor vehicle lock with childproof locking.
Damboiu et al., US 20180112441 A1, teaches a door latch device with childproof locking.  
Maeta et al., US 20090145183 A1, teaches a lock device for a vehicle with formed torsion spring acting on multiple levers.
Akizuki, US 20130056996 A1, teaches a vehicle door lock device with formed torsion spring acting on multiple levers.
Kim et al., US 20170306661 A1, teaches a cinching latch assembly for a vehicle with formed torsion springs acting on multiple levers.
DE 29804649 U1 teaches a bonnet closure for motor vehicles with formed torsion spring acting on multiple levers.
Sono, WO 2009066567 A1, teaches a child protection device for vehicle.
Ichinose, GB 2452373 A, teaches a door lock with double action mechanism and child lock mechanism.
Kipka, FR 2773836 A1, teaches a motor vehicle door closure with childproof locking. 
Zakorczmenny et al., FR 3026767 A1, teaches a vehicle lock with formed torsion spring acting on multiple levers.
Roncin, FR 2778198 A1, teaches an automobile central door locking systems with rear childproof door lock.
Nagaoka, GB 2483965 A, teaches a vehicle door latch with child lever.
DE 202015100810 U1 teaches a motor vehicle lock with formed torsion spring acting on multiple levers.
Suholutskaja, DE 102014118399 A1, teaches a motor vehicle lock with position query with formed torsion spring acting on multiple levers.
Nickolai et al., DE 4108507 A1, teaches a door lock for vehicle with child safety lever.
DE 202011004952 U1 teaches a motor vehicle lock with formed torsion spring acting on multiple levers.  
Kitamura, WO 2006054759 A1, teaches a child protecting doorlock device.
DE 202008012536 U1 teaches a control drive for a motor vehicle lock with childproof locking.
Beck, WO 2006000191 A1, teaches a motor vehicle door latch with childproof locking.
Faitl, DE 102015004093 A1, teaches a motor vehicle lock with multiple formed torsion springs acting on multiple levers.
Schoenenberg et al., DE 102015122583 A1, teaches a safety device for motor car with formed torsion spring acting on multiple levers.
Pickles, US 3049372 A, teaches a safety vehicle door lock.  
Menke, US 20150048632 A1, teaches a motor vehicle door closure with childproof locking.
Crotti, US 20060163884 A1, teaches a lock for a door or a motor vehicle with formed torsion spring acting on multiple levers.  
Akizuki et al., US 20100327609 A1, teaches a vehicle door lock device with childproof locking.
Kodama, US 6168215 B1, teaches a door lock device for vehicle with childproof locking.
Gomi, US 5762383 A, teaches a child proof apparatus for vehicle door latch device.
Watanabe et al., US 8740264 B2, teaches a vehicle door lock device with childproof locking.
Portelli, US 4969673 A, teaches a door latch with block-out type child safety feature.
Menke, US 5494322 A, teaches a power-actuated motor vehicle door latch with child safety cutout.
Miyamoto et al., US 4487441 A, teaches a child proof door locking device.  
Luneau, FR 2966490 A1, a bolt for locking plastic done of an aircraft with multiple formed torsion springs.
Joschko et al., EP 2166181 A2, teaches a control drive for a motor vehicle lock with multiple formed torsion springs.  
Byeon et al., EP 3517716 A1, teaches a power child lock operating device for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675